Exhibit 10.3
HASBRO, INC.
RESTATED 2003 STOCK INCENTIVE PERFORMANCE PLAN
STOCK OPTION AGREEMENT FOR EMPLOYEES
(WITHOUT NON-COMPETE)
[        ], 2015 GRANT


AGREEMENT, made effective as of [        ], 2015, by and between HASBRO, INC., a
Rhode Island corporation (the "Company") and the designated option grant
recipient (the "Optionee").
 
WHEREAS, Optionee is an employee of the Company or of a direct or indirect
subsidiary of the Company and is eligible to participate in the Company's
Restated 2003 Stock Incentive Performance Plan, as amended (the "Plan"), and
 
WHEREAS, the Compensation Committee (the "Committee") of the Board of Directors
of the Company (the "Board") acting in accordance with the provisions of the
Plan is granting to Optionee a non-qualified stock option to purchase the
specified number of shares of Common Stock of the Company, par value $.50 per
share (the "Common Stock"), at a price determined by said Committee to be not
less than the fair market value of such Common Stock on the date of said grant,
subject to and upon the terms and conditions set forth in the Plan and as
hereinafter set forth.
 
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the parties hereto agree as follows:
 
W I T N E S S E T H:
 
1.     The Company hereby grants to the Optionee effective on [        ], 2015,
pursuant to the Plan, a copy of which is attached hereto as Appendix A and the
provisions of which are incorporated herein as if set forth in full, a stock
option to purchase all or any part of the number of shares of Common Stock (the
"Shares"), described in Paragraph 3 below (the "Option"), subject to and upon
the terms and conditions set forth in the Plan and the additional terms and
conditions hereinafter set forth.  The Option is evidenced by this Agreement. 
In the event of any inconsistency between the provisions of this Agreement and
the provisions of the Plan, the provisions of the Plan shall govern, provided
that to the extent the provisions of the Plan or this Agreement are inconsistent
with the terms of the Employment Agreement (as defined below), the provisions of
the Employment Agreement shall govern. Terms used herein and not otherwise
defined shall have the meaning set forth in the Plan.
 
2.     By accepting this award the Optionee hereby acknowledges and agrees that
(i) this Option, and any shares the Optionee may acquire under this Option in
the future or any of the proceeds of exercising this Option or selling any
shares acquired pursuant to this Option, as well as any other incentive
compensation the Optionee is granted after adoption of the Clawback Policy, are
subject to the Company's Clawback Policy, which was adopted by the Company's
Board of Directors in October 2012, and (ii) this Option, and any shares the
Optionee may acquire under this Option in the future or any of the proceeds of
exercising this Option or selling any shares acquired pursuant to this Option,
as well as any other incentive compensation the Optionee is granted after
adoption of the Clawback Policy, will be subject to the terms of such Clawback
Policy, as it may be amended from time to time by the Board in the future.  Such
acknowledgement and agreement was a material condition to receiving this Option,
which would not have been granted to the Optionee otherwise.  Additionally, the
Optionee acknowledges and agrees that if the Optionee is or becomes subject to
the Hasbro, Inc. Executive Ownership Policy, effective as of March 1, 2014, as
it may be amended from time to time by the Board in the future (the "Stock
Ownership Policy"),  then by accepting this award and any shares that the
Optionee may acquire in the future pursuant to this award, as well as any other
equity-based incentive compensation the Optionee is granted after the Optionee
becomes subject to the Stock Ownership Policy, the Optionee agrees that the
Optionee  will be subject to the terms of the Stock Ownership Policy, including
without limitation the requirement to retain an amount equal to at least 50% of
the net shares received as a result of the exercise, vesting or payment of any
equity awards granted until the Optionee's applicable requirement levels are
met.
 
3.     This Agreement relates to an Option to purchase the specified number of
shares which have been communicated to the Optionee at an exercise price of $[ 
      ] per share (the "Exercise Price Per Share").  (Hereinafter, the term
"Exercise Price" shall mean the Exercise Price Per Share multiplied by the
number of shares being exercised.)  Subject to the provisions of the Plan and of
this Agreement, the Optionee shall be entitled to exercise the Option on a
cumulative basis until the day preceding the seventh anniversary of the date of
the grant in accordance with the following schedule:
 
Period
 
Cumulative Percent of Option Exercisable
 
 
 
[     ] to [     ]
 
0%
[     ] to [     ]
 
33 1/3%
[     ] to [     ]
 
66 2/3%
[     ] to [     ]
 
100%
 
 
 

 


In determining the number of shares exercisable in accordance with the above
table, fractional shares shall be disregarded.
 
4.      In the event that Optionee wishes to purchase any of the shares then
purchasable under the Option as provided in Paragraph 3 hereof, Optionee shall
deliver or shall transmit  to the Company or to the Company's designee, in the
manner designated by or on behalf of the Company, a notice in the form and/or in
the manner designated by or on behalf of the Company or its designee, as the
same may be amended or supplemented from time to time by or on behalf the
Company, together with a check payable to Hasbro, Inc. or its designee, if
applicable, (or accompanied by wire transfer to such account of the Company or
its designee as the Company may designate) in United States dollars, in the
aggregate amount of the Exercise Price, or shares of Common Stock held by the
Optionee for at least six (6) months (duly endorsed to the Company or its
designee, if applicable, or accompanied by an executed stock power, in each case
with signatures guaranteed by a bank or broker if required by the Company or its
designee) having a Fair Market Value (as defined in the Plan) equal to the
Exercise Price, or a combination of such shares having a Fair Market Value less
than the Exercise Price and a check in United States dollars for the balance of
the Exercise Price.
 
         Unless an Optionee shall have made advance alternative arrangements
satisfactory to the Company, or to the Company's designee, each Optionee shall
deliver to the Company or its designee, together with the required notice of
exercise and payment of the Exercise Price as aforesaid, a check payable to
Hasbro, Inc. or its designee, if applicable, or a wire transfer to such account
of the Company or its designee, if applicable, as the Company may designate, in
United States dollars, in the amount of any withholding required by law for any
and all federal, state, local or foreign taxes payable as a result of such
exercise.  Each Optionee shall consult with the Company or the Company's
designee in advance of the exercise so as to determine the amount of withholding
taxes due.  An Optionee may also elect to satisfy any withholding taxes payable
as a result of such exercise (the "Taxes"), in whole or in part, either (i) by
having the Company or its designee withhold from the shares of Common Stock to
be issued upon exercise of the Option or (ii) delivering to the Company or its
designee shares of Common Stock already owned by the Optionee and held by the
Optionee for at least six (6) months (represented by stock certificates duly
endorsed to the Company or accompanied by an executed stock power in each case
with signatures guaranteed by a bank or broker to the extent required by the
Company or its designee), in each case in an amount whose Fair Market Value on
the date of exercise is either equal to the Taxes or less than the Taxes,
provided that a check payable to Hasbro, Inc. or its designee, if applicable, or
a wire transfer to such account of the Company or its designee as the Company
may designate, in United States dollars for the balance of the Taxes is also
delivered to the Company, or its designee, at the time of exercise.
 
         In addition, the Optionee shall comply with such other requirements and
provide such additional information and documentation as is reasonably required
by the Company, or the Company's designee, to process any exercise of this
option and resulting delivery of shares.  As soon as practicable after receipt
of the notice of exercise, Exercise Price, Taxes, and such other information and
documentation as the Company or its designee shall require, the Company or its
designee shall deliver or cause to be delivered to Optionee the shares in
respect of which the Option was so exercised (less any shares deducted to pay
Taxes in accordance with Optionee's election).
 
5.      (a)      If the Optionee retires at his Normal Retirement Date (as
defined below), or the Optionee suffers a Disability (as defined below) or dies,
in each case without the Optionee having fully exercised the Option granted to
the Optionee, then the Optionee, the executor, administrator or trustee of the
Optionee's estate, or the Optionee's legal representative, as the case may be,
shall have the right to exercise any Option under the Plan, for a period of not
more than one (1) year after such retirement, such Disability, or in the case of
death, the appointment and qualification of such executor, administrator or
trustee, unless the Committee shall extend (it being understood that any
determination as to whether or not to extend the exercise period for an Option
will be made by the Committee in its sole discretion) the time for exercise of
the Option (except that in no event other than death may such Option be
exercised, nor shall any such extension by the Committee allow for exercise,
later than the day preceding the seventh anniversary of the date of the grant of
such Option).  In each such case, the Option will be exercisable with respect to
all or any part of the number of shares to which the Option relates, whether or
not said Option was fully exercisable in accordance with the schedule set forth
in Section 3 of this Agreement as of the date of such retirement, Disability or
death.  Thereafter, such Option, to the extent not so exercised during such
one-year period, or any extended exercise period provided for by the Committee,
shall be deemed to have expired regardless of the expiration date otherwise
specified in Section 2 hereof.
 
         (b)     If the Optionee's employment with the Company is either (i)
terminated by the Optionee for Good Reason (as defined below), or (ii)
terminated by the Company without Cause (as defined below), without the Optionee
having fully exercised the Option granted to the Optionee, then, upon the
Release becoming effective, the Option will be exercisable with respect to all
or any part of the number of shares to which the Option relates, whether or not
said Option was fully exercisable in accordance with the schedule set forth in
Section 3 of this Agreement as of the date of such termination of employment,
and the Optionee shall have the right to exercise any Option under the Plan, for
a period of not more than one (1) year after the date of such termination of
employment (except that in no event may such Option be exercised later than the
day preceding the seventh anniversary of the date of the grant of such Option). 
Thereafter, such Option, to the extent not so exercised during such one-year
period, shall be deemed to have expired regardless of the expiration date
otherwise specified in Section 3 hereof.  For the avoidance of doubt, if the
Optionee's employment with the Company is either (i) terminated by the Optionee
for Good Reason, or (ii) terminated by the Company without Cause, without the
Optionee having fully exercised the Option granted to the Optionee, and the
Release does not become effective, then the Option will be treated in accordance
with the provisions of Section 4(d) below.
 
         (c)      If the Optionee retires at an Early Retirement Date (as
defined below), without the Optionee having fully exercised any Option granted
to him, the Optionee shall have the right to exercise the unexercised portion of
any Option theretofore granted, but only to the extent said Option was then
exercisable in accordance with the schedule set forth in Section 3 of this
Agreement, for a period of not more than three (3) months after the date of
early retirement, unless the Committee shall extend (it being understood that
any determination as to whether or not to extend the exercise period for an
Option will be made by the Committee in its sole discretion) the time for
exercise of the Option (but in no event shall the exercise period extend beyond
the day preceding the seventh anniversary of the date of grant of the Option) or
shall approve an increase in the number of shares exercisable upon or following
early retirement (it being further understood that any determination whether or
not to increase the number of shares exercisable upon or following retirement
will also be made by the Committee in its sole discretion), notwithstanding the
schedule set forth in Section 3 hereof, or any combination of the foregoing.
Thereafter, the Option, to the extent not exercised during such three-month
period, or such longer period as may have been approved by the Committee, shall
be deemed to have expired, regardless of the expiration date otherwise specified
in Section 3 hereof.
 
         (d)      If the Optionee ceases to be employed by the Company or by a
direct or indirect subsidiary of the Company for any reason other than the
reasons set forth in subsections (a), (b) and (c) of this Section 4, he shall
have the right to exercise the unexercised portion of any Option theretofore
granted to Optionee, but only to the extent said Option was then exercisable in
accordance with the schedule set forth in Section 3 of this Agreement as of the
date of termination, for a period of not more than three (3) months after any
such termination, but not, in any event, later than the day preceding the
seventh anniversary date of the grant of such Option.  Thereafter, such Option,
to the extent not so exercised during such three-month period, shall be deemed
to have expired, regardless of the expiration date otherwise specified in
Section 3 hereof.
 
For purposes of subsections (a), (b)  and (c) above:
 
*  "Cause" shall have the meaning set forth in the Employment Agreement.
 
*          "Credited Service" shall mean a calendar year in which the Optionee
is paid for at least 1,000 hours of service (as defined in the frozen Hasbro
Pension Plan) as an employee of the Company or of a subsidiary of the Company. 
A Optionee does not need to be, or have been, a participant in the Hasbro
Pension Plan.
 
*          "Disability" shall have the meaning set forth in the Employment
Agreement.
 
*          "Early Retirement Date" shall mean:  the day on which the Optionee
retures after attaining age fifty-five (55), but not age sixty-five (65), with
ten (l0) or more years of Credited Service.  The Optionee is eligible for early
retirement on the first day of the calendar month coincidental with or
immediately following the attainment of age fifty-five (55) and the completion
of ten (l0) years of Credited Service, and "early retirement" shall mean
retirement by an eligible Optionee at the Early Retirement Date.
 
*          "Employment Agreement" shall mean the Amended and Restated Employment
Agreement between the Optionee and the Company, dated October 4, 2012, as such
agreement may be amended from time to time.
 
*          "Good Reason" shall have the meaning set forth in the Employment
Agreement.
 
*          "Normal Retirement Date" shall mean:  the day on which the Optionee
retires after retaining age sixty-five (65) with five (5) or more years of
Credited Service. The Optionee is eligible for normal retirement on the first
day of the calendar month coincident with or immediately following the
Optionee's attainment of age sixty-five (65) and completion of five (5) or more
years of Credited Service, and "normal retirement" shall mean the retirement by
an eligible Optionee at the Normal Retirement Date.
 
*           "Release" shall have the meaning set forth in the Employment
Agreement.
 
6.      The adjustment provisions set forth in Section 8 of the Plan shall apply
to this Option.
 
7.      This Option shall not be transferable by the Optionee, in whole or in
part, except in accordance with Section 7 of the Plan, and shall be exercisable
only as hereinbefore provided.  Any purported assignment, transfer, pledge,
hypothecation or other disposition of the Option or any interest therein
contrary to the provisions of the Plan, and the levy of any execution to, or the
attachment or similar process upon, the Option or any interest therein, shall be
null and void and without effect.
 
8.      Subject to the applicable provisions of the Plan, and particularly to
Section 7 of the Plan, this Agreement shall be binding upon and shall inure to
the benefit of Optionee, Optionee's successors and permitted assigns, and the
Company and its successors and assigns.
 
9.      In connection with a Change in Control the Option will be treated in the
manner set forth in the Plan, as such Plan has been amended by the Company's
shareholders through the date of such Change in Control.
 
10.    This Agreement shall be construed and enforced in accordance with the
internal laws of the State of Rhode Island and Providence Plantations and
applicable Federal law.


IN WITNESS WHEREOF, the Company and the Optionee have entered into this
Agreement effective as of the day and year first above written.  By accepting
the terms of the award represented by this Agreement through an electronic form
offered by the Company, or the Company's designee, the Optionee hereby agrees to
the terms of this Agreement with the same effect as if the Optionee had signed
this Agreement.




HASBRO, INC.


By: _________________________
           




By: _________________________
Optionee

